Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the limitation “ pasty form” is vague and indefinite because unclear what would constitute or consider as “ pasty”.  The term is unclear in describing exactly the form.  The limitation of “ 10 to the 7 CFU/gram is vague and indefinite because it is unclear what the gram denote; per gram of what?  The limitation “ food ingredient customarily constituting a bread improver” is vague and indefinite because it is not clear what is encompassed in the language.  What ingredients would be considered as customarily constituting?  
In claim 15, the term  "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim also recite a broad range and a narrower range within the same claim. A broad range or limitation 
In claim 16, the phrase “ microorganisms are chose from the group comprising” is an improper Markush group because a Markush group contains the closed language of “consisting of”.  It is unclear what is intended.  Lines 3, 6, the phrase “ in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The term “ preferably” on lines 4, 7 has the same problem as claim 15.  Line 7, the limitation Kazachstania etc.., yeast is vague and indefinite because it is unclear what is meant by etc….
In claim 17, the limitation “ microorganisms are introduced” is vague and indefinite because it is unclear what is meant by introduced.  The limitation of “ pasty leaven” is vague and indefinite because it is unclear what pasty constitutes.  What would be considered as pasty?
Claim 18 has the same problem as claim 15 with respect to the term “ preferably” and the broad and narrower ranges.
In claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 has the same problem as claim 15 with respect to the term “ preferably” and the broad and narrower ranges.

Claim 24 has the same problem as claim 15 with respect to the term “ preferably” and the broad and narrower ranges.  Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 has the same problem as claim 15 with respect to the term “ preferably” and the broad and narrower ranges.  Also, the claim is recited as a method; however, it is depended from claim 25 which recites a bread dough.  It is not clear what is intended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-21,25-26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tailade ( 6465027).
For claims 14,15, Tailade discloses a liquid bread improver that is stable at temperature lower than 10 degrees C and has a pH between 4-4.3.  The liquid improver comprises at least 1 million lactic bacteria/gram and at least 5 million yeasts/gram and at least 1 food ingredient constituting a bread improver. For claim 16, the microorganisms are Lactobacillus or Leuconostoc such as Lactobacillus brevis, Lactobacillus plantarum.  The liquid leaven is seeded with yeast such as Saccharomyces cervisiae.  For claim 17, the microorganisms are added at liquid leaven.  For claim 18, the leaven has a dry matter content from 12-50%.  For claim 19, the food ingredient is an enzyme.  For claim 21, the enzyme is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailade ( 6465027).
Tailade does not disclose the amount as in claim 27.
It would have been obvious to one skilled in the art to determine the amount of liquid leaven depending on the type of dough and the degree of leavening desired.  Such amount can readily be determine through routine experimentation.
Claims 22,23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailade ( 6465027) in view of Jensen (2011/0135790).

Jensen discloses a liquid bread improver comprising 1-5% enzyme and 1-3% ascorbic acid.  The enzyme improves the quality of bread by giving more volume, better crumb structure and improved crust color.  Ascorbic acid is added as antioxidant.  ( see paragraphs 0034-0038,0042)
Tailade discloses to add enzyme.  It would have been obvious to one skilled in the art to determine the amount to give the most optimum improver.  It would have been obvious to one skilled in the art to follow the guideline of Jensen for the amounts of enzyme and ascorbic acid because both Tailade and Jensen are directed at bread improver.  The amount of ascorbic acid is not limiting because ascorbic acid is not required to be selected from the group.  In an event, it would have been obvious to add ascorbic acid as it is a common ingredient for bread improver.  It would have been obvious to follow the guideline of Jensen for the amount.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailade ( 6465027) in view of WO 02/49441.
Tailade does not disclose the amount of stabilizer.
WO 02/49441 discloses a liquid yeast composition.  WO/441 teaches to add a stabilizing agent to prevent phase separation.  A suitable concentration of gum is between .03-1% gum.  The gum include xanthan gum.
Tailade discloses the liquid leaven is stabilized by agent such as xanthan gum.  It would have been obvious to one skilled in the art to follow the guideline of WO 02/49441 for the amount.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonjean discloses a liquid leaven composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
February 11, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793